

Exhibit 10.2




FORM OF


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement (this “Amendment”) is entered into as
of June 17, 2020 by and among Monitronics International, Inc., a Delaware
corporation (“Borrower”), the Guarantors party hereto, certain Lenders (as
defined below) party hereto and Encina Private Credit SPV, LLC, as
administrative agent (in such capacity, the “Administrative Agent”).


RECITALS


A.  Borrower is a party to that certain Senior Secured Credit Agreement dated as
of August 30, 2019, by and among the Borrower, each of its direct and indirect
domestic subsidiaries from time to time party thereto as guarantors (the
“Guarantors”), the Administrative Agent, Encina Private Credit SPV, LLC, as the
Swingline Lender and L/C Issuer, and the lenders from time to time party thereto
(the “Lenders”) (as amended as set forth herein, the “Credit Agreement”).


B.  The Borrower has requested to make certain amendments to the Credit
Agreement, as authorized by Section 10.01 of the Credit Agreement.


Now, therefore, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the Lenders party
hereto (which constitute the Required Lenders) and the Borrower hereby
acknowledge, agree and consent to the following:


1.  Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Credit
Agreement.


2.  Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.


3.  Amendments.


(a)  Defined Terms. Section 1.01 of the Credit Agreement is hereby amended as
follows:


(i)  The defined term “Aggregate Purchase Price” is hereby replaced in its
entirety by the following:


““Aggregate Purchase Price” means, with respect to any period, the total
consideration paid for all Permitted Portfolio Purchases (including the amount
of any Holdback Debt and any liabilities assumed in connection therewith, but
excluding the amount of any Earnouts paid or payable with respect to such
Permitted Portfolio Purchases) completed by the Borrower and its Subsidiaries
during such period.”


(ii)  The following defined terms are added in the correct alphabetical order:





--------------------------------------------------------------------------------



““Amendment No. 1” means Amendment No. 1 to Credit Agreement dated as of June
17, 2020 among the Borrower, the Guarantors party thereto, certain Lenders and
the Administrative Agent.


“Amendment No. 1 Acquisition” means the acquisition of a portfolio of Monitoring
Contracts pursuant to the terms of the Amendment No. 1 Acquisition Agreement.


“Amendment No. 1 Acquisition Agreement” means the Asset Purchase Agreement dated
as of June 17, 2020 between the Borrower and Protect America, Inc. as in effect
on the Amendment No. 1 Effective Date (or as may be amended or modified, or as
any provision as in effect on the Amendment No. 1 Effective Date may be waived
by the Borrower, as consented to by the Required Lenders (which consent may be
communicated via electronic mail sent by the Administrative Agent (acting at the
direction of the Required Lenders, which direction may be communicated via
electronic mail sent by any of the Lender Group Advisors))).


“Amendment No. 1 Effective Date” has the meaning given in Amendment No. 1.”


“Earnout” or “earnout” means with respect to any Permitted Acquisition or other
Investment, or Permitted Portfolio Purchase, the unsecured obligations of any
Loan Party or Subsidiary to make further purchase price payments or contingency
payments to the seller in such Permitted Acquisition, Investment or Permitted
Portfolio Purchase after the initial date of consummation of such Permitted
Acquisition, Investment or Permitted Portfolio Purchase (including payments that
are entitled “earnout” payments, adjustments of purchase price, holdbacks or
similar obligations), which may or may not be performance-based or contingent.


“Permitted Comparable Acquisition” means any acquisition of portfolios of
Monitoring Contracts and related assets permitted by Section 7.03(h) structured
similarly to the Amendment No. 1 Acquisition (including the Earnout applicable
thereto) and any acquisition of portfolios of Monitoring Contracts and related
assets permitted by Section 7.03(h) structured to include Earnouts.”


(iii)  The defined term “Consolidated EBITDA” is hereby replaced in its entirety
by the following:


““Consolidated EBITDA” means, for any period, an amount equal to Consolidated
Net Income of the Borrower and its Subsidiaries on a consolidated basis plus,
without duplication, (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for Federal, state (including Texas margin tax), local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) non-cash
or non-recurring (even if cash) costs, expenses, charges and other items
reducing such Consolidated Net Income; provided that such non-recurring cash
costs, expenses, charges and other cash items shall not exceed the sum of (A)
15% of Consolidated EBITDA for such period (calculated prior to giving effect to
this proviso of clause (a)(iv) and any pro forma adjustments for such period but
which may include those cash costs incurred in connection with the 3G Conversion
(the “3G Conversion Costs”) prior to utilizing amounts under clause (B) below)
and (B) solely with respect to 3G Conversion Costs and solely for purposes of
determining Excess Cash Flow, $80,000,000, (v) Transaction Costs deducted in
determining such Consolidated Net Income, (vi) severance costs and charges,
closure costs, relocation costs, expenses or fees and restructuring costs and
charges, to the
2

--------------------------------------------------------------------------------



extent deducted in determining such Consolidated Net Income, (vii) without
duplication of any pro forma adjustments to Consolidated EBITDA due to such
actions, any salary, benefits and other costs resulting in savings and other
synergies in connection with acquisitions permitted under Section 7.03(g) that
(A) are a result of actions taken or expected to be taken in connection with
such an acquisition and are realized or expected to be realized by the Borrower
in good faith in each case within eighteen (18) months of the consummation of
such acquisition, (B) are in an aggregate amount in any period not to exceed 15%
of Consolidated EBITDA for such period (calculated prior to giving effect to
this clause (a)(vii) and any pro forma adjustments for such period) and (C) are
reasonably identifiable, factually supportable and certified by a financial
officer of the Borrower on behalf of the Borrower in a certificate delivered to
the Administrative Agent, (viii) [reserved], and (ix) Creation Costs expensed
during such period, and minus, without duplication, (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state
(including Texas margin tax), local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income or non-recurring (even if
cash) gains and other items increasing such Consolidated Net Income (in each
case of or by the Borrower and its Subsidiaries for such period). For purposes
of the computation of the Consolidated Total Leverage Ratio (a) for any period
during which a purchase or other acquisition is made by any Loan Party pursuant
to Section 7.03(g) and (h), Consolidated EBITDA shall be calculated on a pro
forma basis as if such purchase or other acquisition was consummated (and any
related Indebtedness incurred) on the first day of such period and (b) for any
period during which a Subsidiary or business was Disposed of, Consolidated
EBITDA shall be calculated on a pro forma basis as if such Subsidiary or
business had been Disposed of on the first day of such period. Notwithstanding
the foregoing, the adjustment made under clause (a)(ix) for any period of
determination shall be the lesser of (1) 31 multiplied by Gross RMR Created for
such period and (2) the actual Creation Costs for such period associated with
the creation of any Gross RMR Created, less capitalized Creation Costs. For the
avoidance of doubt, and notwithstanding anything to the contrary herein, in no
event shall any amount deducted from Consolidated Net Income as a result of the
Permitted Acquisition CNI Deductions be added back to Consolidated Net Income
under any of clauses (a)(i) through (a)(ix) of the first sentence of this
definition for purposes of determining Consolidated EBITDA.”


(iv)  The defined term “Consolidated Net Income” is hereby replaced in its
entirety by the following:


““Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for any
period; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such period, (b) the net income of any
Subsidiary during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (d) any gains (or losses) realized as a result
of the recognition of non-recurring credits (or charges) for such
3

--------------------------------------------------------------------------------



period; provided, further, that, without duplication, Consolidated Net Income
(i) for each of the first two quarters after the closing of the Amendment No. 1
Acquisition shall be reduced by $7,500,000, (ii) for each of the first two
quarters after the closing of any Permitted Comparable Acquisition shall be
reduced by 50% of the upfront cash purchase price or other payments attributable
to such Permitted Comparable Acquisition and (iii) for any applicable period
shall be reduced by Earnouts paid or payable with respect to the Amendment No. 1
Acquisition or any Permitted Comparable Acquisition in such period (the
deductions to Consolidated Net Income described in clauses (i) through (iii) of
this proviso, collectively the “Permitted Acquisition CNI Deductions”).”


(v)  The defined term “Eligible RMR” is hereby replaced in its entirety by the
following:


““Eligible RMR” means, as of any time, 100% of the aggregate amount of (a) RMR
subject to billing under Monitoring Contracts between customers and the Loan
Parties and (b) 14.6/28 of RMR under agreements to provide wholesale monitoring
services (provided that the amount under this clause (b) shall not exceed 5% of
total Eligible RMR), in each case, in effect in which no person other than the
Loan Parties or any of their Subsidiaries and the Administrative Agent has any
interest (other than (x) Permitted Liens that rank junior to the Liens securing
the Obligations and (y) Liens permitted by Section 7.01(m); provided that not
more than 5% of Eligible RMR shall be derived from Monitoring Contracts subject
to such Liens); provided that Eligible RMR will not include:


(i)  any revenue from customers whose balances are more than 90 days past due;


(ii)  any revenue that is not periodic in nature, but rather relates to
installation purchase payments or one-time assessments or charges;


(iii)  any revenue from standalone service agreements and extended repair
service, maintenance or inspection agreements that are not provided in
conjunction with alarm monitoring;


(iv)  any revenue from Monitoring Contracts that (A) do not have FICO Scores
(unless such Monitoring Contracts are for commercial accounts with acceptable
credit reviews pursuant to customary credit criteria for commercial subscribers)
or (B) have FICO Scores less than 625; provided that, notwithstanding the
foregoing, (x) not more than 2% of Eligible RMR can be comprised of Monitoring
Contracts that have FICO Scores of less than 600, (y) not more than 15% of
Eligible RMR can be comprised of Monitoring Contracts that have FICO Scores of
greater than 599, but less than 625 and (z) not more than 6% of Eligible RMR
(other than from commercial accounts with acceptable credit reviews pursuant to
customary credit criteria for commercial subscribers) can be comprised of
Monitoring Contracts that do not have FICO Scores;


(v)  reimbursement for or payment of any taxes, fees or other charges imposed by
any Governmental Authority relative to the furnishing of alarm services or
maintenance services;


(vi)  late fees or fees for not sufficient fund checks; and


(vii)  (I) more than 18% of the RMR attributable to Monitoring Contracts
purchased pursuant to the Amendment No. 1 Acquisition while any Earnout is
applicable thereto or (II) more
4

--------------------------------------------------------------------------------



than 18% of the RMR attributable to Monitoring Contracts purchased pursuant to
any Permitted Comparable Acquisition while any Earnout is applicable thereto.”


(vi)  Clause (d) of the defined term “Indebtedness” is hereby replaced in its
entirety by the following:


“(d)  all obligations of such Person to pay the deferred purchase price of
property or services (other than (x) trade accounts payable in the ordinary
course of business, (y) payments under Approved Alarm Purchase Agreements and
(z) agreements providing for indemnification, contribution or Earnouts, in each
case, incurred or assumed in connection with acquisitions or dispositions
permitted under this Agreement, including the Amendment No. 1 Acquisition and
any Permitted Comparable Acquisition);”.


(vii)  The defined term “Lender Group Advisors” is hereby replaced in its
entirety by the following:


““Lender Group Advisors” means (x) Gibson, Dunn & Crutcher LLP, as legal
counsel, (y) Evercore L.L.C., as financial advisor and (z) any other financial
advisor, auditor, attorney, accountant, appraiser, auditor, business valuation
expert, environmental engineer or consultant, turnaround consultant, and other
consultants, professionals and experts retained by the Lender Group on or before
the date hereof.”


(viii)  The defined term “Monitoring Contract” is hereby amended by replacing
the parenthetical “(measured by RMR)” with the following:


“(measured by RMR (not including (i) more than 18% of the RMR attributable to
Monitoring Contracts purchased pursuant to the Amendment No. 1 Acquisition while
any Earnout is applicable thereto or (ii) more than 18% of the RMR attributable
to Monitoring Contracts purchased pursuant to any Permitted Comparable
Acquisition while any Earnout is applicable thereto))”.


(ix)  The defined term “Purchased RMR” is hereby replaced in its entirety by the
following:


““Purchased RMR” means any RMR associated with Monitoring Contracts purchased
from a third party (including any RMR attributable to Monitoring Contracts
purchased pursuant to the Amendment No. 1 Acquisition and any Permitted
Comparable Acquisition).”


(b)  Additional Covenants. A new Section 6.24 is added to Article VI of the Loan
Agreement as follows:


“6.24.  Additional Covenants.


(a)  Commencing with the Amendment No. 1 Effective Date, the Required Lenders
shall have the right to appoint an independent representative (the “Board
Observer”) with expertise in the U.S. alarm monitoring industry, designated by
the Required Lenders in their sole discretion (and consented to by the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed)), which
Board Observer shall not be (x) a former officer or director of any of the Loan
Parties or (y) an employee of a Lender or the Administrative Agent. The Board
Observer shall: (i)
5

--------------------------------------------------------------------------------



receive notice of all meetings (both regular and special) of the board of
directors of the Borrower (the “Board”), and each committee of the Board (such
notice to be delivered or mailed to the Board Observer pursuant to written
instructions delivered to the Borrower from time to time by the Required
Lenders), at the same time as notice is given to the members of the Board and/or
committee); (ii) be entitled to attend all such meetings (telephonically or in
person, at the Board Observer’s discretion); (iii) receive all notices,
information, reports and minutes of meetings, which are furnished (or made
available) to the members of the Board and/or committee at the same time and in
the same manner as the same is furnished (or made available) to such members;
and (iv) be entitled to participate in all discussions conducted at such
meetings; provided that the Board Observer shall have entered into a customary
confidentiality agreement with the Borrower (which confidentiality agreement
shall permit disclosure of any information received by the Board Observer to any
Lender so long as such Lender complies with the provisions of Section 10.07
hereof with respect to any such information). For the avoidance of doubt, all
Lenders shall have access to the Board Observer and any information provided to
the Board Observer as may be agreed between each such Lender and the Board
Observer, subject to the proviso in the immediately preceding sentence and the
last sentence of this Section 6.24(a). If any action is proposed to be taken by
the Board and/or committee thereof by written consent in lieu of a meeting, the
Board shall provide written notice thereof to the Board Observer, which notice
shall describe in reasonable detail the nature and substance of such proposed
action and shall be delivered not later than the date upon which any member of
the Board and/or committee receives the same. The Borrower shall provide the
Board Observer with a copy of each such written consent not later than five (5)
Business Days after it has been signed by a sufficient number of signatories to
make it effective. The Board Observer shall not constitute a member of the Board
or any committee thereof as a result of the exercise of its rights pursuant to
this Section 6.24(a) and the Board Observer shall not be entitled to vote on any
matters presented at meetings of the Board and/or committee or to consent to any
matter as to which the consent of the Board and/or committee shall have been
requested. The Borrower shall pay the Board Observer reasonable fees for
services rendered (as reasonably acceptable to the Borrower and the Required
Lenders), and shall reimburse the Board Observer for all reasonable
out-of-pocket expenses incurred in connection with attending such meetings
and/or exercising any rights under this Section 6.24(a). Notwithstanding
anything to the contrary herein, the Board and/or committee, as applicable, may
exclude the Board Observer from meetings or portions of meetings of the Board
and/or committee or omit to provide the Board Observer with copies of written
materials provided to the members of the Board and/or committee in connection
with such meetings or copies of minutes of such meetings, if and only to the
extent that the members of the Board and/or committee reasonably believe in good
faith that such exclusion or omission is necessary in order to (i) avoid a
conflict of interest in connection with the financing arrangements of the Loan
Parties under the Loan Documents, including, without limitation, any discussion
of contractual disagreements relating to the Loan Documents, or any discussions
relating to strategy, negotiating positions or similar matters relating to the
Loan Documents or a refinancing or replacement of the Obligations, (ii) fulfill
the contractual obligations of any Loan Party or any of their respective
Subsidiaries with respect to confidential or proprietary information of third
parties, or (iii) protect the attorney-client privilege (including protecting
any attorney work product) or if counsel to the Borrower or any other Loan Party
advises that excluding the Board Observer from any such meeting or portion of a
meeting or from receiving any written materials or minutes is reasonably
necessary to protect any applicable attorney-client privilege; provided that,
for the avoidance of doubt, in all cases the Borrower shall still be required to
notify the Board Observer of all meetings under clause (i) of the first sentence
of this Section 6.24(a) above regardless of whether the Board Observer is
excluded from such meeting or portion of such meeting and provide the Board
Observer (together with such notice) the criteria
6

--------------------------------------------------------------------------------



pursuant to which the Board Observer is being excluded from such meeting. In
addition, the Borrower agrees that if practicable it shall provide at least two
(2) Business Days’ prior notice (and if not practicable, as much prior notice as
is practicable) to the Board Observer before disclosing to the Board Observer
any material non-public information with respect to the Borrower and its
Subsidiaries, whether such disclosure is contained in any written materials that
would otherwise be provided to the Board Observer or would occur as a result of
attendance at any meeting of the Board and/or any committee thereof. The Board
Observer shall be subject to a confidentiality agreement with terms reasonably
acceptable to the Board Observer and the Borrower (which confidentiality
agreement shall permit disclosure of any information received by the Board
Observer to any Lender so long as such Lender complies with the provisions of
Section 10.07 hereof with respect to any such information). Notwithstanding
anything to the contrary in the foregoing, so long as the Lender have access to
the Board Observer appointed under and as defined in the Takeback Loan
Agreement, and any information provided to such Board Observer in its capacity
as such by the Borrower (subject to the confidentiality obligation of the
Lenders as described herein), the Borrower shall be deemed to be in compliance
with its obligations under this Section 6.24(a).


(b) The Borrower covenants that commencing on the Amendment No. 1 Effective
Date, it shall provide access to a portion of the Platform (the “Private-Side
Data Room”) to Lenders that are not Public Lenders (“Private-Side Lenders”)
which shall include, without limitation, any information regarding the business,
financial, legal or corporate affairs of any Loan Party or Subsidiary thereof as
may be reasonably requested by the Required Lenders, including key performance
indicators and reporting in form and scope reasonably requested by the Required
Lenders.


(c)  On or prior to the twentieth (20th) Business Day of each fiscal quarter (or
the first Business Day thereafter), the Borrower shall conduct a telephone
conference with management of the Borrower, the Lender Group Advisors and
Private-Side Lenders to discuss summary operating performance of the Loan
Parties, business strategy of the Loan Parties and any information posted to the
Private-Side Data Room, and shall permit questions from the Lender Group
Advisors and Private Side Lenders and provide answers thereto. Any such
telephone conference required by this Section 6.24(c) may be combined with any
telephone conference with the Private-Side Lenders held in accordance with the
terms of Section 6.23(c) of the Takeback Loan Agreement.


(d)  In the event that the Borrower ceases to hold public investor conference
calls in which Public Lenders may participate, on or prior to (i) the sixtieth
(60th) day after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (or the first Business Day thereafter) and (ii) the
seventy-fifth (75th) day after the end of the fourth fiscal quarter of each
fiscal year of the Borrower (or the first Business Day thereafter), the Borrower
shall conduct a telephone conference with management of the Borrower, Public
Lenders and any Private Lenders who choose to attend such conference call,
during which conference call the Borrower shall discuss year-to-date financial
conditions and results of operations for such fiscal quarter or year of the Loan
Parties, and shall permit questions from the Lenders and provide answers
thereto. Any such telephone conference required by this Section 6.24(d) may be
combined with any telephone conference with the Lenders held in accordance with
the terms of Section 6.23(d) of the Takeback Loan Agreement.”


(c)  Amendment to Section 7.03(h). Section 7.03(h) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


7

--------------------------------------------------------------------------------



“(h)  (i) acquisitions of Monitoring Contracts pursuant to an Approved Alarm
Purchase Agreement or (ii) acquisitions of portfolios of Monitoring Contracts
(in each case, a “Permitted Portfolio Purchase”) so long as (x) the Aggregate
Purchase Price for each such Permitted Portfolio Purchase does not exceed (A)
for the fiscal year of the Borrower ending December 31, 2020, $75,000,000 in the
aggregate (which amount for the avoidance of doubt shall not be reduced by the
Aggregate Purchase Price payable in connection with the Amendment No. 1
Acquisition) and (B) thereafter, $50,000,000 in the aggregate in any fiscal year
of the Borrower, (y) no Default or Event of Default has occurred and is
continuing and (z) at the time of such Permitted Portfolio Purchase and after
giving effect thereto, pro forma Liquidity is at least $25,000,000”.


(d)  Section 7.15 of the Credit Agreement is hereby amended to (i) add “(a)” to
the beginning thereof, (ii) add “; and” prior to the period therein and (iii)
insert new clause (b) to read as follows:


“(b)  modify the terms of the “Initial Cash Purchase Price” or the Earnout in
respect of the Amendment No. 1 Acquisition, whether pursuant to an amendment or
other modification to the Amendment No. 1 Acquisition Agreement or other written
agreement, without the prior consent of the Required Lenders (which consent may
be communicated via electronic mail sent by the Administrative Agent (acting at
the direction of the Required Lenders, which direction may be communicated via
electronic mail sent by any of the Lender Group Advisors))”.


(e)  Section 7.18(c) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


“(c)  optional prepayments of any Indebtedness permitted to be incurred pursuant
to Section 7.02; provided that, other than optional prepayments made with the
proceeds of the issuance of Qualified Equity Interests of the Borrower, such
optional prepayments shall be subject to (i) no Default or Event of Default
existing or resulting therefrom, (ii) the Consolidated Total Leverage Ratio,
calculated on a pro forma basis with respect to such any such prepayments, shall
not be greater than the Specified Ratio and (iii) immediately before and
immediately after giving effect to any such prepayment, pro forma Liquidity of
no less than $25,000,000; provided that, the amounts described in this clause
(c) shall not, when combined with Restricted Payments permitted to be made under
Section 7.06(e), exceed $15,000,000 in the aggregate in any fiscal year;
provided, further, that any payment made to buy out, accelerate or settle prior
to the date when otherwise due any Earnout in respect of any Permitted
Comparable Acquisition (including any payment that would not otherwise be due
but for an amendment or other modification to the definitive acquisition
agreement in respect of such Permitted Comparable Acquisition or other written
agreement) shall be deemed to be an optional prepayment of Indebtedness which is
subject to the requirements under this clause (c) in order to be permitted under
this Agreement; and”.


(f)  Section 8.01(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


“(b)  Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (A) any of Section 6.02(b), 6.03, 6.05 (with
respect to the Borrower), 6.10, 6.11, 6.12, 6.15 or Article VII; or (B) any of
Section 6.01, 6.02 (other than 6.02(b)) and 6.24 and such failure continues for
10 days after the earlier of (x) actual knowledge thereof by
8

--------------------------------------------------------------------------------



any Responsible Officer or (y) receipt by the Borrower of a Notice of Default
with respect thereto; or”.


4.  Conditions to Effectiveness. The Amendment shall become effective on the
date (such date, the “Amendment No. 1 Effective Date”) upon which each of the
conditions precedent set forth below have been satisfied:


(a)  The Administrative Agent (or its counsel) shall have received a counterpart
of this Amendment signed by each of the Administrative Agent, the Borrower, the
Guarantors and the Required Lenders.


(b)  The Administrative Agent shall have received all fees and expenses due to
be paid to it in connection with this Amendment to the extent invoiced at least
one Business Day prior to the Amendment No. 1 Effective Date. Without limiting
the foregoing, the Administrative Agent shall have received reimbursement for
the fees and expenses of counsel to the Administrative Agent incurred in
connection with the Credit Agreement and this Amendment to the extent invoiced
at least one Business Day prior to the Amendment No. 1 Effective Date.


(c)  The Lender Group Advisors shall have received all fees and expenses due to
be paid to them in connection with this Amendment to the extent invoiced at
least one Business Day prior to the Amendment No. 1 Effective Date. Without
limiting the foregoing, Gibson, Dunn & Crutcher LLP shall have received the fees
and expenses incurred in connection with the Credit Agreement and this Amendment
to the extent invoiced at least one Business Day prior to the Amendment No. 1
Effective Date.


(d)  (i) The Administrative Agent and the Lender Group shall have received true
and complete copies of the Amendment No. 1 Acquisition Agreement and schedules
thereto, duly executed by the parties thereto, together with all material
agreements, instruments and other documents delivered in connection therewith as
the Lender Group may request and (ii) the Amendment No. 1 Acquisition shall have
been consummated, each of clauses (i) and (ii) as certified in a certificate of
the Borrower signed by a Responsible Officer of the Borrower.


(e)  The Administrative Agent and the Lender Group shall have received a
certificate of the Borrower signed by a Responsible Officer of the Borrower
certifying the following:


(i)  the representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
Amendment No. 1 Effective Date in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (or with respect to representations and
warranties qualified by materiality, in all respects), and except that for
purposes of this Section 4(e)(i), the representations and warranties contained
in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement, respectively.


(ii)  No Default exists as of the Amendment No. 1 Effective Date, or would
result from the execution, delivery and performance of the Amendment No. 1
Acquisition Agreement, the Amendment No. 1 Acquisition and any other
transactions contemplated by this Amendment.
9

--------------------------------------------------------------------------------





5.  Reference to and Effect Upon the Credit Agreement.


(a)  Except as specifically amended hereby, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment shall constitute and be designated a “Loan Document”
for purposes of the Credit Agreement.


(b)  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. From and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Amendment. This Amendment shall not
constitute a novation of the Credit Agreement.


6.  Costs; Expenses; Indemnification. Borrower hereby affirms its obligation
under Section 10.04 of the Credit Agreement to reimburse the Administrative
Agent and the Lenders for all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates and the Lenders in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the reasonable fees, charges and disbursements of one firm of
separate counsel for each of the Administrative Agent, the Structuring Advisor
and the Lender Group (including the Lender Group Advisor). This Amendment is
subject to the provisions of Sections 10.04(b), (c) and (d) of the Credit
Agreement, the provisions of which are by this reference incorporated herein in
full.


7.  GOVERNING LAW; ETC. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT IS SUBJECT TO
THE PROVISIONS OF SECTIONS 10.14(b) THROUGH (d) AND 10.15 OF THE CREDIT
AGREEMENT RELATING TO SUBMISSION TO JURISDICTION, VENUE, SERVICE OF PROCESS AND
WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.


8.  Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part hereof for any other purpose or be given
any substantive effect.


9.  Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (including “.pdf”) shall
be effective as delivery of a manually executed counterpart of this Amendment.


10.  Severability. If any provision of this Amendment or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10

--------------------------------------------------------------------------------



[Signature Pages Omitted]


11